FILED
                             NOT FOR PUBLICATION                           MAR 19 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ROBERT E. COLEMAN,                               No. 13-16058

                Plaintiff - Appellant,           D.C. No. 1:09-cv-00224-DLB

  v.
                                                 MEMORANDUM*
P. MALDONADO; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                        for the Eastern District of California
                    Dennis L. Beck, Magistrate Judge, Presiding**

                             Submitted March 10, 2014***

Before:         PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       California state prisoner Robert E. Coleman appeals pro se from the district

court’s judgement dismissing his 42 U.S.C. § 1983 action alleging retaliation. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            Coleman consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under

Fed. R. Civ. P. 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We

may affirm on any basis supported by the record, Johnson v. Riverside Healthcare

Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008), and we affirm.

      Dismissal of Coleman’s action was proper because Coleman failed to allege

facts in his fifth amended complaint sufficient to show retaliatory intent or to link

defendants to the alleged adverse action. See Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (to survive a motion to dismiss, a plaintiff must allege facts that “allow []

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged”); Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009)

(elements of retaliation in the prison context); Pratt v. Rowland, 65 F.3d 802, 808

(9th Cir. 1995) (the timing of adverse actions alone is insufficient to establish

retaliatory motive); see also Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479
F.3d 1175, 1183 (9th Cir. 2007) (discussing § 1983’s causation requirement).

      The district court did not abuse its discretion by denying Coleman’s motion

for reconsideration because Coleman failed to establish grounds for such relief.

See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth the standard of review and grounds for

reconsideration).


                                           2                                      13-16058
      We reject Coleman’s contention that the district court improperly granted

the motion to dismiss because it had concluded in a prior screening order that

Coleman stated a retaliation claim.

      AFFIRMED.




                                         3                                       13-16058